t c memo united_states tax_court erickson post acquisition inc petitioner v commissioner of internal revenue respondent docket no filed date lee n johnson for petitioner reid m huey for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure for and dollar_figure for the issue for decision is whether dollar_figure petitioner received from amoco oil co amoco in is deferred income under sec_61 as respondent contends or a loan excluded from income as petitioner contends findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference when the petition in this case was filed petitioner maintained its principal office in stillwater minnesota petitioner was incorporated under the laws of the state of minnesota on date during the years at issue and at all times subsequent thereto richard zimmerman mr zimmerman and his wife janet zimmerman mrs zimmerman each owned percent of petitioner’s issued and outstanding common_stock mr zimmerman served as president and mrs zimmerman as vice president mr zimmerman is primarily responsible for management of the day-to-day operations of petitioner’s business activities since the date of incorporation petitioner’s principal business has been the ownership and operation of two gasoline stations convenience stores in stillwater minnesota--one pincite8 north 60th street the 60th street property and the other pincite west orleans street the orleans street property 1section references are to the internal_revenue_code in effect for the years at issue during petitioner remodeled the structure and completed improvements to the exterior areas of the 60th street property in early petitioner began exploring an arrangement with a major brand oil company mr zimmerman contacted representatives of amoco and two other companies to solicit proposals for petitioner’s gas station at the 60th street property mr zimmerman received offers from all three in evaluating the proposals by the three oil companies mr zimmerman considered the companies’ proposed up-front cash advances equipment contributions gallonage rebates and brand name strength mr zimmerman selected amoco because it offered the most up-front money and he believed that amoco had the strongest brand recognition amoco and petitioner entered into a dealer supply agreement dated date that provided for petitioner’s purchase and sale of amoco products at the 60th street property for a 5-year period commencing date and ending date the dealer supply agreement was accompanied by a number of other documents that amoco and petitioner executed on or about the same date including an equipment and sign loan agreement a dealer jobber credit card contract an electronic dealer delivery plan an electronic authorization an image leadership contract and a clean air act rider mr zimmerman executed a document entitled unlimited guarantee dated date pursuant to which he guaranteed petitioner’s indebtedness to amoco mr zimmerman did not receive any compensation or other consideration from petitioner in connection with the unlimited guarantee petitioner and amoco executed a rider to the dealer supply agreement dated date the rider contained additional matters not contained in the supply agreement including an option in favor of petitioner to renew the initial 5-year term for two successive 5-year periods amoco agreed to provide petitioner with certain equipment and improvements as well as a cash payment of dollar_figure characterized as a loan amoco sent the dollar_figure to petitioner on or about date mr zimmerman executed a promissory note dated date evidencing petitioner’s obligation to repay the dollar_figure the promissory note provided for the repayment of dollar_figure over years in annual installments of dollar_figure plus interest at the rate of percent per annum the first installment was due june 2the note states that the undersigned ‘borrower’ promises to pay to amoco oil company a maryland corporation ‘lender’ or ‘amoco’ although the note does not specify that mr zimmerman signed the note in his capacity as petitioner’s president the note clarifies that the note was entered into pursuant to the terms of the dealer supply agreement and the rider between lender and borrower thus we are satisfied that petitioner was the promisor under the note the note further provided that the annual installment was to be deemed paid i e the installment amount was forgiven provided the dealer supply agreement and the rider remained in full force and effect on the due_date of the installment mr zimmerman also executed on petitioner’s behalf a mortgage security_agreement and an assignment of rents dated date the mortgage the mortgage secured petitioner’s obligation to repay the amoco advance with a lien on the 60th street property the mortgage provided that in the event of a transfer of the 60th street property at amoco’s election all sums secured_by the mortgage would become immediately due and payable the mortgage further provided that in the event a transfer occurred and amoco did not elect acceleration of the debt then the transferee would be deemed to have assumed all of petitioner’s obligations under the mortgage although the mortgage stated that it constituted a second priority lien on the property it indicated that it was superior to any and all other liens further there were no other mortgages on the property the mortgage was recorded with the office of county recorder washington county minnesota on date amoco’s business practice was to enforce the collection of a promissory note made by a dealer borrower if the dealer defaulted on the note when a dealer abandoned a station sold the station or had significant financial trouble amoco routinely took steps to collect the outstanding balance of any loan amoco did not place any restrictions on petitioner’s use or application of the amoco advance petitioner used the amoco advance for the following expenditures a approximately dollar_figure for the purchase and or installation of multiproduct pumps card readers interior counters exterior canopy lighting and floor tiling b dollar_figure to lake elmo bank lake elmo minnesota for principal and interest on a mortgage on the orleans street property and c approximately dollar_figure for wall tiling in the deli area of the gas station convenience store at the orleans street property neither petitioner nor amoco terminated the dealer supply agreement and none of the early termination events specified in the rider occurred through the first 5-year term petitioner has not repaid amoco any portion of the amoco advance amoco’s records indicate that it issued forms to richard zimmerman stillwater amoco for and for the respective amounts of dollar_figure and dollar_figure however the irs has no record of any forms being issued by amoco to petitioner mr zimmerman and or stillwater amoco for and petitioner recorded the dollar_figure amoco advance on its books as amoco deferred income each month petitioner reduced the amoco deferred income account balance by dollar_figure this amount was determined by dividing dollar_figure by months petitioner did not record on its books any amount for interest accruing on the amoco advance petitioner timely filed its forms u s_corporation income_tax return for the taxable years and on schedule l balance sheets per books attached to petitioner’s form_1120 petitioner reported dollar_figure of the amoco advance as a liability representing deferred income on the form_1120 petitioner reported the credited dollar_figure payment in connection with the amoco advance as other income on the return petitioner reported a net_operating_loss of dollar_figure and a net_operating_loss_carryover from of dollar_figure resulting in a dollar_figure net_operating_loss_carryover to on schedule l balance sheets per books attached to petitioner’s form_1120 petitioner reported dollar_figure of the amoco advance as a liability representing deferred income on the form_1120 petitioner reported the dollar_figure credited payment as other income and described the payment as miscellaneous income from the store on the return petitioner reported taxable_income of dollar_figure before net_operating_loss_deduction and a net_operating_loss_carryover deduction of dollar_figure from the available dollar_figure net_operating_loss_carryover from and as a result petitioner reported no taxable_income for petitioner’s and forms do not include any interest_expense or interest_income from the crediting of the annual installments on the amoco note in the notice_of_deficiency issued to petitioner respondent determined that the amoco advance was income to petitioner in as a result of that determination respondent increased petitioner’s income for by dollar_figure and decreased petitioner’s income by dollar_figure for respondent also adjusted petitioner’s income to reflect the dollar_figure net_operating_loss_carryover from resulting in taxable_income of dollar_figure for and eliminating any net_operating_loss carryforward to the adjustments for resulted in taxable_income of dollar_figure for that year opinion gross_income includes income from whatever source derived sec_61 income is defined as undeniable accessions to wealth clearly realized by a taxpayer over which the taxpayer has complete dominion 348_us_426 if there is no clearly realized accretion to wealth resulting from a transaction then there is no income from the transaction 159_f3d_932 5th cir generally proceeds of a loan do not constitute income to a borrower because the benefit is offset by an obligation to repay 384_f2d_748 5th cir citing 366_us_213 48_tc_640 loans do not result in realized gains or enrichment because any increase in net_worth from proceeds of a loan is offset by a corresponding decrease in net_worth attributed to the obligation to repay the loan ie there is no accretion to wealth 3_f3d_625 2d cir affg tcmemo_1992_478 in the event the obligation to repay the loan is canceled or forgiven income from the discharge of the indebtedness generally is included in gross_income at the time of discharge sec_61 the gain to the debtor from the discharge_of_indebtedness is the resultant freeing up of his assets that he would otherwise have been required to use to pay the debt 284_us_1 this principle applies to both recourse and nonrecourse loans 461_us_300 n 331_us_1 petitioner contends that the dollar_figure received from amoco was a loan and therefore not taxable_income when received in on the other hand respondent asserts that petitioner received dollar_figure as an inducement or incentive to purchase and distribute amoco products and as such the amoco advance was income to petitioner in for federal_income_tax purposes a transaction will be characterized as a loan if there was an unconditional obligation on the part of the transferee to repay the money and an unconditional intention on the part of the transferor to secure repayment 88_tc_604 affd without published opinion 855_f2d_855 8th cir see also midkiff v commissioner 96_tc_724 affd sub nom 992_f2d_226 9th cir 56_tc_951 we look to both testimony and objective facts to ascertain intent 728_f2d_945 7th cir affg tcmemo_1983_98 321_f2d_598 3d cir affg 36_tc_446 for a payment to constitute a loan at the time the payment is received the recipient must intend to repay the amount and the transferor must intend to enforce repayment haag v commissioner supra pincite 55_tc_85 further the obligation to repay must be unconditional and not contingent on a future event 375_f2d_36 5th cir 229_f2d_703 7th cir affg tcmemo_1954_243 haag v commissioner supra pincite to prove that the amoco advance was a bona_fide debt petitioner must show that its obligation to repay the advance was unconditional ie was legally valid and enforceable and the obligation arose from a debtor-creditor relationship between petitioner and amoco 54_tc_239 18_tc_780 affd per curiam 205_f2d_353 2d cir in order for a debtor-creditor relationship to have arisen both parties to the transaction at the time the funds were furnished must have had an actual intent to establish such a relationship 54_tc_905 whether a debtor-creditor relationship exists is a question to be determined on the basis of all the facts and circumstances haag v commissioner supra the following nonexclusive factors none of which is controlling by itself are relevant to this determination whether a note or other evidence_of_indebtedness exists whether interest is charged whether there is a fixed maturity_date or schedule for repayments whether any security or collateral is requested whether there is any written loan agreement whether a demand for repayment has been made whether any repayments have been made whether the parties’ records if any reflect the transaction as a loan and whether the borrower was solvent at the time of the loan 532_f2d_1204 8th cir mcfadden v commissioner tcmemo_2002_166 flood v commissioner tcmemo_2001_39 mayhew v commissioner tcmemo_1994_310 on the basis of the evidence in the record we find that the dollar_figure advanced to petitioner constituted a loan and is not taxable_income not only was the transaction in form a loan but under the circumstances of this case that was also its substance here there was a promissory note that called for fixed annual payments of principal and interest to be paid over a year period the debt was secured_by a mortgage on petitioner’s real_property and guaranteed in writing by mr zimmerman the mortgage was recorded with the office of county recorder washington county minnesota on date there were no other mortgages on the property amoco routinely enforced the collection of a promissory note made by a dealer borrower if the dealer defaulted on the note when a dealer abandoned a station sold the station or had significant financial trouble amoco took steps to collect the outstanding balance of any loan respondent argues that petitioner had only a contingent obligation to repay the advance in that petitioner would not have to repay the advance as long as the dealer supply agreement remained in effect respondent contends that the amoco payment is similar to those at issue in westpac pac foods v commissioner tcmemo_2001_175 and colombo v commissioner tcmemo_1975_162 and as such constitutes income when received in we disagree in westpac pac foods and colombo the obligations to repay did not arise unless and until the party receiving the funds breached the agreement to purchase a set amount of products and the repayment was proportionate to the amount of products not purchased in those cases the obligations had none of the characteristics of loans but rather more closely resembled forfeiture penalties for failure to perform under the contract by comparison when amoco made the loan to petitioner petitioner had an absolute obligation to repay the entire dollar_figure and that obligation was secured_by a mortgage on the 60th street property if petitioner had sold the 60th street property during the first year amoco would have been entitled to dollar_figure plus interest when the first installment of dollar_figure in principal plus interest was due at the end of the first year petitioner’s obligation was reduced to dollar_figure only because the dealer supply agreement with amoco remained in full force and effect had petitioner sold the 60th street property before the end of the second year amoco would have been entitled to dollar_figure plus interest amoco is entitled to repayment of a portion of the advance if petitioner sells the 60th street property any time before the end of the 10-year term of the note as we explained in 90_tc_953 affd 878_f2d_86 2d cir respondent’s argument blurs the fine but very real distinction between a contingency that prevents a liability from being fixed ie a condition_precedent and a contingency that may terminate an already fixed liability ie a condition_subsequent if existence of a liability depends on satisfaction of a condition_precedent the liability is not unconditionally fixed liability does not in fact arise until the condition is satisfied a liability subject_to a condition_subsequent however is definitely fixed subject only to a condition which may cut off liability in the future the focus is on the obligation created at the time of the transaction in westpac pac foods v commissioner supra and colombo v commissioner supra when the payments were made the recipient of the funds had no obligation to repay the funds that obligation would arise later if and when the recipient breached its underlying obligation to purchase the products here when amoco paid the dollar_figure to petitioner petitioner had an unconditional obligation to repay the full amount of the advance respondent asserts that the advance was income to petitioner in because petitioner had unfettered control_over the payment when petitioner received the payment in as pointed out by the supreme court in 493_us_203 the borrower frequently has unfettered use of the proceeds of a loan the supreme court explained that the key to determining whether a taxpayer enjoys complete dominion over a given sum is not whether the taxpayer has unconstrained use of the funds during some period but whether the taxpayer has some guarantee that he will be allowed to keep the money id pincite in evaluating whether a taxpayer enjoys complete dominion we look to the parties’ rights and obligations at the time the payments are made id pincite here petitioner’s dominion over the amoco payment is far less complete than is ordinarily the case in an advance-payment situation at the time amoco made the advance petitioner had no guarantee that it would be allowed to keep any portion of the payment 106_tc_237 respondent asserts that the advance was not a loan because formalities for creating a loan were not followed the mortgage was subordinated to an unknown debt and amoco did not consider petitioner’s financial condition before making the advance specifically respondent asserts that the fact that mr zimmerman’s signature on the note does not indicate that he signed as petitioner’s president means that he signed the note in his individual capacity making him the borrower we disagree although the note does not specify that mr zimmerman signed in his capacity as petitioner’s president the note clarifies that the note was entered into pursuant to the terms of the dealer supply agreement and the rider between lender and borrower thus we are satisfied that petitioner was the promisor under the note respondent contends that the mortgage was subordinated to an unknown debt because the mortgage states that it constituted a second priority lien although the mortgage states that it constituted a second priority lien on the property it also indicates that it was superior to any and all other liens further there were no other mortgages on the property and the mortgage was recorded with the office of county recorder washington county minnesota respondent’s position is contrary to the facts finally there is no evidence to support respondent’s contention that amoco did not consider petitioner’s financial condition before making the advance we do not think that amoco’s failure to require mr zimmerman to submit records regarding his personal financial condition in connection with his guarantee indicates that amoco did not intend the advance to be a loan to petitioner in conclusion when the dollar_figure was paid to petitioner petitioner had an unconditional obligation to repay the full amount furthermore securing petitioner’s obligation to repay the dollar_figure with the mortgage on petitioner’s real_property effectively prevented any accretion to petitioner’s wealth attributable to the amoco advance when the payment was made respondent asserts that petitioner received the amoco advance under a claim of right and therefore the advance was income to petitioner in we disagree the claim_of_right_doctrine relates only to taxation of income the receipt of money by a borrower in a loan transaction is excluded from the doctrine james v united_states u s pincite see also krakowski v commissioner tcmemo_1993_266 we have found that the dollar_figure amoco advance was a loan to petitioner thus the claim_of_right_doctrine does not apply to reflect the foregoing decision will be entered for petitioner
